In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from so much of an order of the Supreme Court, Kings County, dated January 28, 1977, as, upon reconsideration, adhered to its prior determination which denied plaintiffs’ motion for a general preference. Order reversed insofar as appealed from, with $50 costs and disbursements, and, upon reconsideration, motion for a general preference granted. In this case the undisputed injuries are a comminuted intraarticular fracture of the distal left radius and left ulna. There is a claim by plaintiffs that a protracted period of healing is involved, with residual stiffness and pain, likely to be of a permanent nature. Special damages of $1,476 are alleged. Under the circumstances, a general preference should have been granted. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.